Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
FINAL ACTION
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-3, 7, and 9) in the reply filed on 9/7/21 is acknowledged. In the reply filed on 3/16/21 claims 1-6 were amended. While claims 8 and 10 were canceled. 
2.	Claims 4, 5, and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/7/21.
3.	Currently claims 1-3, 7, and 9 are under consideration.

4.	Rejections and/or objections of record not reiterated herein have been withdrawn.
NEW GROUNDS OF REJECTIONS NECESSITATED BY AMENDMENTS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 1-3, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
I. 	The term "associated with" in claim 1 is a relative term which renders the claims indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear as to what this term will encompass. More specifically what association will be made regarding the calculated binding affinity? It is suggested that the actual measured parameter is included to obviate the rejection. Please clarify this limitation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	The claimed invention is directed to non-statutory subject matter because the claims are drawn to mental analyses, calculation comparisons, and model formulations/algorithms. Therefore the claimed invention is not directed to patent eligible subject matter.  


The instant claims are directed to mental analyses, process interpretation, and model formulations/algorithms that evaluate free drug plateau, fractions, and/or ratios. 
The method of claims 1-3, 7, and 9 does not appear to provide structural components that meet these accessed parameters. Mental determinations of possible effects are not patentable. Simply reciting “measuring, determining and/or calculating” does not provide proper patentable limitations. The judicial exceptions, reading on mental processes have not been integrated into the claimed method. 
The active method steps of the present claims; measuring an ELISA, determining drug and targets in a sample then calculating binding affinity are conventional, well understood and routine. These steps are the activities that a scientist would have relied upon to achieve the goals of the invention. The steps are interpreted as being drawn to mental steps and/or computer-implemented abstract ideas and are insufficient to make an otherwise ineligible claims patent eligible, the claims are ineligible subject matter under 35 U.S.C. 101. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al). In the present claims there are no other active method steps that transform the process into an inventive application of the determined binding affinity.
In sum, when the relevant factors are analyzed, they weigh against the present claim amounting to significantly more than the judicial exceptions themselves. Accordingly, the claims do not qualify as eligible subject matter.
D = (free drug fraction) * (target concentration [nM]) / (1 – free drug fraction). See the specification page 15-16. The use of an algorithm is an abstract idea.  
The subject matter which courts have found to be outside of, or exceptions to, the four statutory categories of invention is limited to abstract ideas, laws of nature and physical phenomena. Bilski v. Kappos, 561 U.S. ___, ___, 130 S. Ct. 3218, 3225, 95 USPQ2d 1001, ___ (2010) (citing Diamond v. Chakrabarty, 447 U.S. 303, 309, 206 USPQ 193, 197 (1980)). While this is easily stated, determining whether an applicant is seeking to patent an abstract idea, a law of nature or a physical phenomenon has proven to be challenging. These three exclusions recognize that subject matter that is not a practical application of an idea, a law of nature or a physical phenomenon is not patentable. See, e.g., Rubber-Tip Pencil Co. v. Howard, 87 U.S. (20 Wall.) 498, 507 (1874) (“idea of itself is not patentable, but a new device by which it may be made practically useful is”); Mackay Radio & Telegraph Co. v. Radio Corp. of America, 306 U.S. 86, 94, 40 USPQ 199, 202 (1939) (“While a scientific truth, or the mathematical expression of it, is not patentable invention, a novel and useful structure created with the aid of knowledge of scientific truth may be.”). 
The courts have also held that a claim may not preempt abstract ideas, laws of nature or physical phenomena; i.e., one may not patent every “substantial practical application” of an abstract idea, law of nature or physical phenomenon. This is because such a patent would “in practical effect be a patent on the [abstract idea, law of nature or physical phenomenon] itself. ”Gottschalk v. Benson, 409 U.S. 63, 71-72, 175 USPQ 673, 676 (1972). 

The Supreme Court in Bilski v. Kappos, 561 U.S. ___, 130 S. Ct. 3218, 95 USPQ2d 1001 (2010), underscored that the text of 35 U.S.C. 101 is expansive, specifying four independent categories of inventions eligible for protection, including processes, machines, manufactures, and compositions of matter. 
As stated by the Court, "[i]n choosing such expansive terms . . . modified by the comprehensive ‘any,’ Congress plainly contemplated that the patent laws would be given wide scope.") (quoting Diamond v. Chakrabarty, 447 U.S. 303, 308, 206 USPQ 193, 197 (1980)). The Court also made clear that business methods are not "categorically outside of § 101’s scope," stating that "a business method is simply one kind of ‘method’ that is, at least in some circumstances, eligible for patenting under § 101."
Examiners are reminded that 35 U.S.C. 101 is not the sole tool for determining patentability; where a claim encompasses an abstract idea, 35 U.S.C. 112 , 35 U.S.C. 102 , and 35 U.S.C. 103 will provide additional tools for ensuring that the claim meets the conditions for patentability. As the Court made clear in Bilski: Accordingly, to the reasons set forth above, claims 1-3, 7, and 9 are ineligible. Also, see Alice v. CLS Bank.
Response to Arguments
	Applicant’s arguments have been carefully considered but they are not found persuasive for the following reasons:

In the instant case, measuring, determining and/or calculating information regarding a sample or test subject to a control or target data (free antibody drug or free antigen) reads on “An Idea ‘Of Itself’ as when given its broadest reasonable interpretation, such an analysis would read on a mental process that could be performed in the human mind, or by a human using pen and paper. See July 2015 Update, Quick Reference Guide. Similar mental processes have been held by the courts to be abstract ideas, e.g., collecting and comparing known information in Classen, or comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC.
Applicant contends that the claims have been amended to recite an ELISA and therefore reads on active method steps. This argument was not found persuasive the mere fact that a claim includes an active or wet step does not automatically warrant a finding of eligibility. 

Flook, 437 U. S., at 590.
Further, Applicant’s amendment/argument is not persuasive because simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception (2014 IEG at 74624). In this case, the recitation of an ELISA immunoassay (conventional technology) for measuring antibody/drug fails to ensure that the claims amount to significantly more. See also Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015): 
Where claims of a method patent are directed to an application that starts and ends with a naturally occurring phenomenon, the patent fails to disclose patent eligible subject matter if the methods themselves are conventional, routine and well understood applications in the art.

Accordingly, the claimed methods are subject matter ineligible. The rejection of claims 1-3, 7 and 9 under 35 U.S.C. § 101 are maintained. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

I.	Claims 1-3, 7 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuang et al. (Bioanalysis, 2010, 2(6), pages 1125-1140) in view of Staack et al. (Bioanalysis, Future Science, 2/1/12, Vol.4, No.4, pages 381-395) and further in view of Bedinger et al. (WO 2011/038301 A2).
	Kuang et al. disclose assay procedures and formulas for evaluating therapeutic monoclonal antibody (drug) free or total concentrations. See abstract. Solid phase assay procedures are exemplified in figure 1 on page 1127. This reads on Applicant’s claimed immunoassay. The assays are performed on plasma and serum samples. See entire reference. Binding equilibrium calculations are taught on page 1126. 
	Kuang et al. differ from the instant invention in not specifically teaching utility of the measured immunoassay results to determine free drug or free target in the free drug plateau.
	However, Staack et al. disclose mathematical analysis procedures to evaluate immunological methods.  See page 382 2nd column. Staack et al. further teaches that accurate quantification of the drug free fraction in immunoassays is potentially challenging because of various interferences. See page 393, 3rd column. 

The implementation of mathematical simulation tools into bioanalytical assay development proved to be a valuable tool in assessing assay capabilities/limitations and minimize interference effects. See page 394 2nd column.
It would have been prima facie obvious to one of ordinary skill in the art at the time of applicant's invention to measure the drug free fraction as taught by Staack et al. in the drug-antibody assays of Kuang et al. because Staack et al. quantified total drug and total target concentrations followed by mathematical determination of the free drug fraction as one means to eliminate potential assay problems. See page 393, Future perspective.
Staack et al. demonstrate that the implementation of mathematical simulation tools into bioanalytical assay development proved to be a valuable tool in assessing assay capabilities/limitations and minimize interference effects. See page 394 2nd column.
One of skill in the art would have been motivated to measure free drug fractions in drug-target binding assays in order to eliminate interferences and generate accurately and precise analyte measurements. 
	Kuang et al. in view of Staack et al. differ from the instant invention in not specifically teaching that the sample comprises at least a 10-fold excess of the antigen to the antibody drug.

It would have been prima facie obvious to one of ordinary skill in the art at the time of applicant's invention to measure a 10 fold excess of antigen as taught by Bedinger et al. in the the drug-antibody assays of Kuang et al. in view of Staack et al. because Bedinger et al. taught that this technique allows for the determination of negative modulators and positive modulators and the corresponding strength of the modulators. For example, see section 00012. And drug modulation may be important to disease treatment.

II.	Claim(s) 1-3, 7 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (The AAPS Journal, Vo.13, No.1, March 2011, pages 99-110) in view of Staack et al. (Bioanalysis, Future Science, 2/1/12, Vol.4, No.4, pages 381-395) and further in view of Bedinger et al. (WO 2011/038301 A2).
Lee et al. disclose bioanalytical assay procedures and formulas for evaluating therapeutic antibody (drug) free or total concentrations. The concentrations are expressed in ratios. See abstract, page 100, table II, and figures 1 & 3. Solid phase assay procedures are exemplified in figures 2, 4, and 5. 
d) is taught on page 101. 
	Lee et al. differ from the instant invention in not specifically teaching utility of the measured immunoassay results to determine free drug or free target in the free drug plateau.
	However, Staack et al. disclose mathematical analysis procedures to evaluate immunological methods.  See page 382 2nd column. Staack et al. further teaches that accurate quantification of the drug free fraction in immunoassays is potentially challenging because of various interferences. See page 393, 3rd column. In order to avoid potential problems, Staack et al. quantified total drug and total target concentrations followed by mathematical determination of the free drug fraction. See page 393, Future perspective. The implementation of mathematical simulation tools into bioanalytical assay development proved to be a valuable tool in assessing assay capabilities/limitations and minimize interference effects. See page 394 2nd column.
It would have been prima facie obvious to one of ordinary skill in the art at the time of applicant's invention to measure the drug free fraction as taught by Staack et al. in the drug-antibody assays of Lee et al. because Staack et al. quantified total drug and total target concentrations followed by mathematical determination of the free drug fraction as one means to eliminate potential assay problems. See page 393, Future perspective.

nd column.
One of skill in the art would have been motivated to measure free drug fractions in drug-target binding assays in order to eliminate interferences and generate accurately and precise analyte measurements. 
	Lee et al. in view of Staack et al. differ from the instant invention in not specifically teaching that the sample comprises at least a 10-fold excess of the antigen to the antibody drug.
	However, Bedinger et al. identify candidate polypeptide binding agents that are evaluated as kinetic drug modulators based on their binding affinity of at least 1.5 fold difference. The binding difference between the reactants can be up to 500-fold. See sections 0009 – 0013. This techniques allows for the determination of negative modulators and positive modulators and the corresponding strength of the modulators. For example, see section 00012. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of applicant's invention to measure a 10 fold excess of antigen as taught by Bedinger et al. in the the drug-antibody assays of Lee et al. in view of Staack et al. because Bedinger et al. taught that this technique allows for the determination of negative modulators and positive modulators and the corresponding strength of the modulators. For example, see section 00012. And drug modulation may be important to disease treatment.

Response to Arguments
Applicant's arguments filed 3/16/21 have been fully considered but they are not persuasive. 
Applicant contends that the references to Kuang et al. and Lee et al. do not teach procedures employing a 10 fold excess of the antigen. The reference to Bedinger et al. has been added to make this argument obvious. Bedinger et al. identify candidate polypeptide binding agents that are evaluated as kinetic drug modulators based on their binding affinity of at least 1.5 fold difference. The binding difference between the reactants can be up to 500-fold. See sections 0009 – 0013. This techniques allows for the determination of negative modulators and positive modulators and the corresponding strength of the modulators. For example, see section 00012. 

8.	For reasons aforementioned, no claims are allowed.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  





10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Cook whose telephone number is 571-272-0816. The examiner works flexible but can normally be reached on Monday-Friday from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 


Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Remsen - Hoteling
(571) 272-0816
12/4/21

/LISA V COOK/Primary Examiner, Art Unit 1642